04/21/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                      Case Number: OP 20-0178


                                        OP 20-0178
                                                                    FILED
MICHAEL THOMAS PRAY-DAVIS,                                           APR 2 1 2020
                                                                   Bowen greenwood
                                                                 Clerk of Supreme Court
            Petitioner,                                             State of Montana


      v.
                                                                   ORDER
LYNN GUYER, Warden,
Montana State Prison,

            Respondent.



       Michael Thomas Pray-Davis moves this Court for appointment of counsel because
"Montana State Prison is only offering Legal Access once per week,for only two(2)hours
per day, due to the COVID-19 VIRUS." (Emphasis in original). Citing to high court
precedent, Pray-Davis contends that the lack of access to legal resources violates his
constitutional right to represent himself. Faretta v. California,422 U.S. 806,95 S. Ct. 2525
(1974).
       Faretta stands for an independent constitutional right of self-representation, or
dispensing with appointed counsel, in a state criminal case. Faretta,422 U.S. at 814,95 S.
Ct. at 2530-31. We remind Pray-Davis that he has an original proceeding with this Court
and that he represented himself when he filed his petition for a writ of habeas corpus.
      Pray-Davis is not entitled to representation from appellate counsel. There is no right
to the appointment ofcounsel in a proceeding for postconviction relief, although a court may
order the assigmnent of counsel under the circumstances outlined in § 46-8-104, MCA.
Pray-Davis also has not demonstrated that extraordinary circumstances exist to justify
appointment ofcounsel, pursuant to § 46-8-104(3), MCA. Upon review ofhis petition last
month, this Court ordered a response. There is no reply brief allowed in an original
proceeding. M. R. App. P. 14(7)(a). Pray-Davis does not need to file anything fiirther.
Accordingly,
      IT IS ORDERED that Pray-Davis's Motion to Appoint Counsel is DENIED.
      The Clerk is directed to provide a copy of this Order to counsel of record and to
Michael Thomas Pray-Davis personally.
      DATED this 2./-1- day of April, 2020.
                                              For the Court,




                                                               Chief Justice